Name: 2012/437/CFSP: Political and Security Committee Decision EU BAM Rafah/2/2012 ofÃ 24Ã July 2012 extending the mandate of the Head of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) ad interim
 Type: Decision
 Subject Matter: international security;  politics and public safety;  cooperation policy;  EU institutions and European civil service
 Date Published: 2012-07-27

 27.7.2012 EN Official Journal of the European Union L 200/18 POLITICAL AND SECURITY COMMITTEE DECISION EU BAM RAFAH/2/2012 of 24 July 2012 extending the mandate of the Head of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) ad interim (2012/437/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2005/889/CFSP of 25 November 2005 on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (1), and in particular Article 10(1) thereof, Whereas: (1) Under Article 10(1) of Joint Action 2005/889/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the EU BAM Rafah mission, including in particular the decision to appoint a Head of Mission. (2) On 3 July 2012, by Decision 2012/382/CFSP (2), the PSC, on a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR), appointed Mr Davide PALMIGIANI Head of the EU BAM Rafah mission, ad interim, for the period from 1 July 2012 to 31 July 2012. (3) The HR has proposed that the mandate of Mr Davide PALMIGIANI as Head of the EU BAM Rafah mission, ad interim, be extended for a further period of two months, from 1 August 2012 to 30 September 2012, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Davide PALMIGIANI as Head of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah), ad interim, is hereby extended until 30 September 2012. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 August 2012. Done at Brussels, 24 July 2012. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 327, 14.12.2005, p. 28. (2) OJ L 186, 14.7.2012, p. 30.